                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              NO. 3:19-cv-662-GCM

                                              )
THE DLS COMPANY, LLC                          )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )               ORDER
                                              )
BRANCH & ASSOCIATES, INC.                     )
ET AL,                                        )
                                              )
                      Defendant.              )

       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning William D. Bayliss (Doc. No. 12), which was filed May 28, 2020.

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

       In accordance with Local Rule 83.1(B), Mr. Bayliss is admitted to appear before this court

pro hac vice on behalf of Defendants Branch & Associates, Inc. and Hartford Fire Insurance

Company.

       IT IS SO ORDERED.




                               Signed: June 4, 2020




        Case 3:19-cv-00662-GCM Document 14 Filed 06/05/20 Page 1 of 1
